 1   McGREGOR W. SCOTT
     United States Attorney
 2   MATTHEW THUESEN
     KEVIN C. KHASIGIAN
 3   Assistant U.S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     TEL: (916) 554-2700
 5   FAX: (916) 554-2900
 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                        CASE NO. 2:18-CR-101-JAM
11

12
                                  Plaintiff,          APPLICATION FOR PRELIMINARY ORDER OF
13                                                    FORFEITURE AND PUBLICATION THEREOF

14
                            v.
15

16   DUSTIN JOSEPH ALBINI,
17   AKA BREDT DUSTIN JOSEPH ALBINI,
18

19                                Defendant.
20
                                                      CASE NO. 2:18-CR-183-JAM
21   UNITED STATES OF AMERICA,
22                                Plaintiff,
                                                      PRELIMINARY ORDER OF FORFEITURE
23                          v.
24   DUSTIN JOSEPH ALBINI,
     AKA DUSTIN JOSEPH ALBINI-BREDT,
25
                                  Defendant.
26

27

28          Based upon the plea agreement entered into between plaintiff United State of America and
 1   defendant Dustin Joseph Albini, it is hereby ORDERED, ADJUDGED AND DECREED as follows:
 2          1.      Pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), defendant Dustin Joseph
 3   Albini’s interest in the following assets shall be condemned and forfeited to the United States of
 4   America, to be disposed of according to law:
 5                  a.      A .45 caliber Colt MK IV handgun with serial number FA11311, and
 6                  b.      A .40 caliber Glock 27 handgun with serial number RHT456.
 7          2.      The above-listed property constitutes firearms and ammunition involved in or used in a
 8   knowing violation of 18 U.S.C. § 924(c).
 9          3.      Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized to
10   seize the above-listed property. The aforementioned property shall be seized and held by the U.S.
11   Marshals Service, in its secure custody and control.
12          4.      a.      Pursuant to 28 U.S.C. § 2461(c), incorporating 21 U.S.C. § 853(n), and Local
13   Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this Order and
14   notice of the Attorney General’s (or a designee’s) intent to dispose of the property in such manner as the
15   Attorney General may direct shall be posted for at least 30 consecutive days on the official internet
16   government forfeiture site www.forfeiture.gov. The United States may also, to the extent practicable,
17   provide direct written notice to any person known to have alleged an interest in the property that is the
18   subject of the order of forfeiture as a substitute for published notice as to those persons so notified.
19          b.      This notice shall state that any person, other than the defendant, asserting a legal interest
20   in the above-listed property, must file a petition with the Court within sixty (60) days from the first day
21   of publication of the Notice of Forfeiture posted on the official government forfeiture site, or within
22   thirty (30) days from receipt of direct written notice, whichever is earlier.
23          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court
24   will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), in
25   which all interests will be addressed.
26          SO ORDERED this 4th day of June, 2019.
27                                                          /s/ John A. Mendez_________
                                                            JOHN A. MENDEZ
28                                                          United States District Court Judge

                                                            2
